Name: 87/431/EEC: Commission Decision of 28 July 1987 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Africa
 Date Published: 1987-08-15

 Avis juridique important|31987D043187/431/EEC: Commission Decision of 28 July 1987 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community Official Journal L 228 , 15/08/1987 P. 0053 - 0054*****COMMISSION DECISION of 28 July 1987 on the list of establishments in the Kingdom of Swaziland approved for the purpose of importing fresh meat into the Community (87/431/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 4 (1) and 18 (1) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Swaziland has proposed, in accordance with Article 4 (3) of Directive 72/462/EEC, one establishment authorized to export to the Community; Whereas a Community on-the-spot visit was carried out in this establishment pursuant to Article 5 of Directive 72/462/EEC and Article 2 (1) of Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (3), and that it showed that the standard of hygiene can be regarded as satisfactory; Whereas, however, Community approval was withdrawn from this establishment by Commission Decision (4) following the inspection which took place in April 1987; Whereas the responsible authorities of Swaziland have remedied the deficiencies observed during the abovementioned inspection and have transmitted satisfactory guarantees and this establishment may therefore be approved again, until 31 December 1987, under Article 4, paragraph 1 of Directive 72/462/EEC for the importation of fresh meat into the Community, it being understood that a Community on-the-spot inspection will take place in the second half of 1987; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions for Denmark, Ireland and the United Kingdom; Whereas import of fresh meat from the establishment appearing in the Annex remains subject to provisions laid down elesewhere and to the general provisions of the Treaty; whereas, in particular, import from third countries and dispatch to other Member States of certain categories of meat, such as meat containing residues of certain substances, are covered by harmonized Community rules which are not yet fully implemented; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishment in Swaziland appearing in the Annex is hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from this establishment shall remain subject to the Community veterinary provisions laid down elsewhere, and, in particular those concerning health protection requirements. Article 2 Member States shall prohibit imports of fresh meat coming from establishments other than the one appearing in the Annex. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 279, 30. 9. 1986, p. 55. (4) OJ No C 159, 17. 6. 1987, p. 5. ANNEX LIST OF ESTABLISHMENTS 1.2.3,10 // // // // Approval No // Establishment/Address // Category (1) // // // // // // // 1.2.3.4.5.6.7.8.9.10 // // // SL // CP // CS // B // S/G // P // SP // SR // // // // // // // // // // // SG I // The Swaziland Meat Corporation Ltd, Manzini // Ã  // Ã  // // Ã  // // // // (2) (3) // // // // // // // // // // 1.2 // (1) SL: // Slaughterhouse // CP: // Cutting premises // CS: // Cold store // B: // Bovine meat // S/G: // Sheep meat/Goat meat // P: // Pig meat // SP: // Meat from solipeds // SR: // Special remarks (2) Offal excluded. (3) Fresh meat may be introduced into the territory of the Community only until 31 December 1987.